Citation Nr: 0425920	
Decision Date: 09/20/04    Archive Date: 09/29/04	

DOCKET NO.  97-10 216	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Jackson, 
Mississippi


THE ISSUES

1.  Entitlement to service connection for a left eye 
disorder.   

2.  Entitlement to a total rating based on individual 
unemployability due to service-connected disabilities.  


REPRESENTATION

Appellant represented by:	Mark R. Lippman, Attorney


WITNESSES AT HEARING ON APPEAL

Appellant and appellant's spouse




ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from November 1943 to March 
1946.  This matter comes before the Board of Veterans' 
Appeals (Board) from decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in Jackson, Mississippi.  
The veteran disagreed and this appeal ensued.  

By an April 2002 decision, the Board denied the veteran's 
claims of entitlement to service connection for a left eye 
disorder and entitlement to a total rating based on 
individual unemployability due to service-connected 
disabilities (TDIU).  The veteran appealed this decision to 
the United States Court of Appeals for Veterans Claims 
(Court), which, in a February 2003 Order, granted a joint 
motion of the parties vacating the Board's April 2002 
decision and remanding the case for further appellate 
adjudication.  

In May 2004, the veteran and his spouse testified at a video-
conference hearing before the undersigned Acting Veterans Law 
Judge designated by the Chairman of the Board to conduct that 
hearing pursuant to 38 U.S.C.A. § 7107(c) (West 2002).  A 
transcript of the hearing is of record.  

For the reasons discussed below, the appeal is REMANDED to 
the RO via the Appeals Management Center (AMC), in 
Washington, D.C.  VA will notify the veteran if further 
action is required on his part.  




REMAND

The veteran indicated, by letters received in December 2003 
and April 2004, that he received treatment at a VA hospital, 
and that the orthopedic and eye units at a VA hospital could 
supply records.  It is unclear which VA medical facility the 
veteran refers to.  As it appears the veteran refers to 
current treatment, and that these records have not been 
requested, the case will be remanded so these records can be 
obtained.  See Bell v. Derwinski, 2 Vet. App. 611, 613 (1992) 
(VA has an obligation to seek to obtain records in its 
possession, of which it has constructive notice).  

While the case is remanded, the veteran should be afforded VA 
examinations.  The VA eye examination in June 2000 did not 
address whether the veteran has any eye disorder that was 
first manifested in service.  Further, it does not appear 
that the veteran has been afforded a vascular examination for 
the purpose of obtaining an opinion from the examiner with 
respect to the effect the veteran's service-connected lower 
extremities has on his ability to obtain and retain 
substantially gainful employment.  

In light of the above, the appeal is REMANDED for the 
following:

1.  Contact the veteran and request that 
he identify the VA medical center from 
which he has received medical care.  
Contact the identified VA medical center 
and request copies of all records 
relating to treatment of the veteran for 
his eyes and residuals of cold injuries 
of the lower extremities.

2.  The veteran should be afforded a VA 
eye examination to determine the 
existence and etiology of any currently 
manifested eye disorders.  The claims 
file must be made available to the 
examiner for review and the examination 
report should reflect that such review 
was accomplished.  The examiner is 
requested to offer an opinion as to 
whether it is as least as likely as not 
that any currently manifested eye 
disorder is related to the veteran's 
active service.  If it cannot be 
determined whether the veteran has a 
currently manifested eye disorder that is 
related to his active service, without 
invoking processes relating to guesses or 
judgments based upon mere conjecture, the 
examiner should clearly and specifically 
so specify in the examination report.

3.  The veteran should be afforded a VA 
vascular examination to determine the 
nature and extent of his service-
connected residuals of cold injury of the 
right and left lower extremities.  The 
claims folder must be made available to 
the examiner for review and the 
examination report should reflect that 
such review is accomplished.  The 
examiner should identify all symptoms 
that are related to the veteran's 
residuals of cold injury of the lower 
extremities.  The examiner is requested 
to offer an opinion as to whether it is 
as least as likely as not that the 
veteran's service-connected residuals of 
cold injury of the right and left lower 
extremities would cause him to be unable 
to obtain and retain substantially 
gainful employment.

4.  Then, the issues on appeal should be 
readjudicated.  If any benefit sought on 
appeal is not granted to the veteran's 
satisfaction, the veteran and his 
representative should be provided a 
supplemental statement of the case and 
afforded the appropriate opportunity to 
respond thereto.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran unless he is otherwise 
notified.  The appellant has the right to submit additional 
evidence and argument on the matters herein remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).



	                  
_________________________________________________
	JEFFREY J. SCHUELER
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2003).



